Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



MVT SERVICES, INC. D/B/A MESILLA
VALLEY TRANSPORTATION,


                                    Appellant,

v.

ERIN NICOLE HERNANDEZ,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§

No. 08-08-00088-CV

Appeal from
 327th District Court

of El Paso County, Texas

(TC # 2006-5083)



MEMORANDUM OPINION


	Pending before the Court is the joint motion of Appellant, MVT Services, Inc. d/b/a Mesilla
Valley Transportation, and Appellee, Erin Nicole Hernandez, to dismiss this appeal pursuant to
Tex.R.App.P. 42.1 because the parties have settled all matters in controversy.  We grant the motion
and dismiss the appeal with prejudice.  Pursuant to the parties' agreement, we assess costs against
the party incurring same.  See Tex.R.App.P. 42.1(d)(absent agreement of the parties, the court will
tax costs against the appellant).

June 30, 2008						 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.
(Chew, C.J., not participating)